OVERTON, J.
Defendant has appealed from a conviction and sentence to life imprisonment for murder. The appeal was made returnable on the 26th day of September, 1921. The transcript of appeal was filed in this court on October 17, 1921, three weeks after the return day, No motion was made to extend the time for filing the transcript, and the time for such a motion has long since expired.
The state has filed a motion to dismiss, based on. the above ground. The motion is well founded. The transcript should have been filed on or before the. day fixed, or an extension of time, within which to file it, should have been seasonably obtained. State v. Saucier, 133 La. 496, 63 South. 602; State v. Cobb, 134 La. 207, 63 South. 877.
For the reasons assigned, it is ordered, adjudged, and decreed that the appeal in this case be dismissed.
O’NIELL, J., dissents.